Title: From Thomas Jefferson to Bernard Peyton, 8 June 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
June 8. 21.
I have two calls in Bedford so pressing that they do not permit my getting more flour down before I  deliver the orders, the one to Jonathan Bishop for 136.48 D 136.48 the other to Joel Yancey for 135.D. 135. but as they will go circuitously by Bedford, before they get to you, you will recieve a boat load which will start the day after tomorrow. another load will go on the return of the boat. that will bring the close of the month when you will send me my quarterly account from which I may know how I stand. accept assurances of affection & respect.Th: JeffersonJune 25. wrote to him for Adams’s Roman antiquities & Valpy’s Gr. Grammar. to come by mail.